Case 1:02-cr-10029-DDD-JDK Document 104 Filed 06/23/20 Page 1 of 2 PagelID #: 402

PROB 123
(LAWP 7/24/13)

ec tig: SRG COURT SANA United States District Court
WESTERN RECENED for the

Western District of Louisiana

JUN 2 3 2020
TONY A. we cLERK Request for Modifying the Conditions of Supervision
BY VV} sEpuTY
Offender: Cody Ellerman Docket Nos, 1:02CR10029 & 1:04CR10017
Sentencing Judge: The Honorable F.A. Little, Jr., U.S. District Judge
Assigned Judge: The Honorable Dee D. Drell, U.S. Senior District Judge
Date of Report: June 17, 2020

Date of Original Sentence: August 5, 2004

Date of Amended Sentence: February 6, 2020

Original Offenses: Possession of Firearm by a Convicted Felon & Escape

Original Sentences: Two hundred sixty-two (262) months Bureau of Prisons; Sixty (60) months Supervised
Release, Eighteen (18) months Bureau of Prisons; Thirty-six (36) months Supervised
Release.

Amended Sentence: Time Served; Thirty-six (36) months Supervised Release

Type of Supervision: Supervised Release Date Supervision Commenced: March 2, 2020

 

PETITIONING THE COURT
To modify the conditions of supervision by adding the following special condition:

The defendant shall submit his person, residence, office or vehicle to a search, conducted by a United
States Probation Officer at a reasonable time in a reasonable manner, based upon reasonable suspicion
that contraband or evidence of a violation of a condition of supervision may exist; failure to submit to a
search may be grounds for revocation; the defendant shall warn any other resident(s) that the premises
may be subject to searches pursuant to this condition.
’ Case 1:02-cr-10029-DDD-JDK Document 104 Filed 06/23/20 Page 2 of 2 PagelID #: 403

Offender Name: Cody Ellerman

June 17, 2020
Docket Numbers: 1:02-CR-10029 & 1:04-CR-10017

Page 2 of 2

CAUSE

Ellerman’s case has been accepted for transfer to the Eastern District of Missouri, with the added stipulation

that a Search condition be added. On June 16, 2020, Ellerman executed a waiver (PROB 49), and consented to
this modification.

I declare under penalty of perjury that the foregoing is true and correct.

 

 

Submitted by: Reviewed and Approved by:
(/ dustin Opdenhoff // Scotty Melancon
U.S. Probation Officer Supervising U.S. Probation Officer
THE COURT ORDERS:

No Action
fe} The Modification of Conditions as Noted Above
O Other

The Honorable Dee D. Drell
United States Senior District Judge

i} 2) / 27D
7 7

Date
